Appeal from a decision of the Workers’ Compensation Board, filed May 24, 1990, which ruled that claimant did not sustain an accidental injury and denied her claim for workers’ compensation benefits.
While there is no dispute that claimant suffered from anorexia nervosa, the Workers’ Compensation Board was presented with conflicting medical opinions on the question of the causal relationship between her condition and her work activities. This merely raised a factual issue for the Board to resolve (see, Matter of Adler v Guild Elecs., 97 AD2d 606). Here, although it was the opinion of claimant’s physicians that her work history either caused or contributed to her condition, both the carrier’s physician and the impartial specialist determined that the condition was not a work-related illness. Under these circumstances, because the Board’s decision is supported by substantial evidence, it must be upheld (see, Matter of Ehrlich v Chock Full O’Nuts Corp., 146 AD2d 878).
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.